133 S.W.3d 271 (2004)
STATE AND COUNTY MUTUAL FIRE INSURANCE COMPANY
v.
Santos MACIAS and Patricia M. Macias.
No. 02-0833.
Supreme Court of Texas.
February 13, 2004.
Robert Lee Galloway, Thompson & Knight LLP, Houston, for State and County Mutual Fire Insurance Company.
David Casso, Flores Casso & Pettitt, Francisco J. Rodriguez, Rodriguez Tovar & De Los Santos, L.L.P., McAllen, for Patricia M. Macias.
Christopher A. Kesler, Bruce B. Kemp, Kemp & Kesler, L.L.P., Sylvia Davidow, George M. Fleming, Anita F. Kawaja, Fleming & Associates, L.L.P., Houston, Keith M. Jensen, Law Office of Keith M. Jensen, P.C., Fort Worth, for Santos Macias.
PER CURIAM.
The sole issue presented for our review in this case is whether State and County Mutual Fire Insurance Company must compensate the Maciases, its insureds, for their vehicle's diminished market value when the car was damaged but fully repaired. The court of appeals held that diminished-value damages were recoverable under the policy, and affirmed the trial court's partial summary judgment and declaratory judgment in favor of the Maciases. 83 S.W.3d 304. In American Manufacturers Mutual Insurance Co. v. Schaefer, 124 S.W.3d 154, we held that the Texas Standard Personal Auto Policy, under which the Maciases are insured, does not obligate an insurer to compensate a policyholder for a vehicle's diminished market value when the car has been damaged but adequately repaired. 124 S.W.3d 154. Accordingly, we grant the petition for review and, without hearing oral argument, reverse the court of appeals' judgment and render judgment in favor of State and County Mutual. See TEX.R.APP. P. 59.1.